Per Curiam.
Weg ive no opinion on the general question of the right of the putative father to the custody of his child. The case does not require it. It is the grandfather who has taken possession of this child. /Now there are two *257reasons why he should not be permitted to retain the possession. First, the tender age of the child, (a little more than two years) ; and, second, the manner in which the possession was acquired. Force was made use of, accompanied with some degree of artifice. This conduct is not to be encouraged. If the grandfather thinks himself entitled to the keeping of this child, let him have recourse to the law of the cduntry ; he must not be the judge in his own cause. Were this permitted, we should have a scene of endless confusion. It is, therefore, the order of the Court,’.that the infant, John Fee, the third, be restored to the custody of his mother, Charlotte Neal.